Earl Warren: Number 508, Andres Lucas et al., Appellants, versus The Forty-Fourth General Assembly of the State of Colorado et al. Mr. Cramer, you may proceed with your argument.
George Louis Creamer: Mr. Chief Justice, may it please the Court. The instinct case is a case which arises with reference to State legislative apportionment in the State of Colorado and follows a succession of some six cases which I believe the Court heard in November this year in a series of arguments then. In order to explain the problem so that it is coherent, it perhaps would be well to explain briefly the history of apportionment in Colorado and the history of this particular case judicially. Colorado has the convenience of an almost finite starting point in history which is its starting point in apportionment as well. It was first, for all practical purposes established in 1859 by the discovery of gold along three creek systems in the near vicinity of Denver. The backwash of the Colorado, the California gold rush populated it quite rapidly with the allure of that metal. It existed almost non-governmentally from 1859 to 1861, but in 1861 there was passed a territorial statute, creating a territory of Colorado out of what had previously been the territories or portions of the territories of Kansas, Nebraska, New Mexico and Utah. When the state or the territory was first created, there was created a legislative council under the territorial act. The legislative council consisted of two houses. Those two houses were a council and an assembly, very much in parallel to the present House of Representatives and the present Senate which constitute the general assembly of the state of Colorado. The first body, the smaller, the council, was described or prescribed to consist of from 9 to 13 members, and the second body from 13 to 26 members to be selected upon the basis of an apportionment on population as nearly equal as maybe, that phrase is nearly as maybe, occurring in the document itself. The units which were used were a system of divisions which closely approximated to our original county divisions, the state being as a territory identical with the present state boundaries, but being divided into fewer than a dozen county units, each obviously of rather monumental physical size for that particular period. The Civil War intervened in development of the state further and immediately after the civil war, in 1866 there was enacted by the Congress and steps were taken pursuant to it by the people of Colorado, an Enabling Act to permit the organization of the state of Colorado. President Johnson vetoed that act for reasons -- the nature of which I do not historically remember, but don't bear particularly on apportionment in any case. Following the veto of the act and until the year 1874, the state continued in the same territorial fashion. In 1874 Congress enacted an enabling Act and by 1876 the state was established as a state and obtained its name, a sentential state for that reason. It continued under a Constitution, legislatively in much the same fashion that it had existed in the territorial scheme of things. It had House of Representatives and it had the Senate. These initially were distributed, the Constitution sets out the districts, in roughly or set out the districts, they have been repealed since the first Constitution did, set out the districts essentially in the same manner the old council and house districts had been set out theretofore, established on a population basis primarily. There were three --
Earl Warren: Does the Constitution require that?
George Louis Creamer: Yes, the Constitution didn't require it on a population basis. I am just reaching that point. The Constitution had in Article 5, Sections 45, 46 and 47, a provision on the method in which there was to be apportionment thereafter if used the initial districts essentially as they have existed territorially and those were population based. But then in Section 45 it said essentially, page 6 of the memo contains the -- our brief contains the section, that the general assembly provided by law -- shall provide by law an enumeration of inhabitance of the state in the year of our law 1885 and decennially there after. It provided also that every, at the session next following that enumeration, that is the state decennial enumeration which takes place in the fifth year of the decennium rather than in the first year as the Federal one does, after that enumeration and after each Federal apportionment, Federal enumeration as well, Federal censes, there must be an enumeration of the Senate at the next session following enumeration made by the authority of the United States shall revise and adjust the apportionment for senators and representatives on the basis of such enumeration according to ratios to be fixed by law. So that we were supposed to have an apportionment in accordance with population every five years according to the scheme the Constitution sets out. This scheme is rather remarkable among American Constitutional schemes in that it has been entirely ignored from its beginning. There has never been a state censes in Colorado, nobody ever took one and therefore there has not been an enumeration every five years because the wherewithal every five year enumeration simply did not exist. There have been gestures towards enumeration or reapportionment made every ten years, when someone didn't forget. There was one done in 1880 but that was before the 1885 provision was first in effect. There was one done in 1901, there was one done approximately 1920. There were two of them done in the 30s. There was one of them done in approximately 1955. Those in the 30s led to a miserable (Inaudible). The legislature viewing the fact that there had been a marked population departure from the mountains towards the plains area did reapportion and had in mind exactly what no one knows but it followed, its reapportionment followed a popularly initiated reapportionment which was violently in conflict with it. The Supreme Court of the state of Colorado pointed out in that case that the legislative apportionment was almost certainly unconstitutional because it gave to areas not entitled to representatives, representatives entitled on a population basis that was the basis the Court indicated and otherwise it breached the matter generally. The 1955 reapportionment which was the only one really to attempt to be done after the 1930s did nothing effectively. It changed Denver by one representative. It made almost no changes in the Senate and it accomplished no change where they have mentioned except that it possibly was a gesture of good faith towards the principle at least it was attempted to be. The legislature, before they met only every two years in any kind of plenary session. It now meets once a year, but it's sessions in the even numbered year are limited to budgetary matters and such matters as the Governor places before it, particularly in his call. However, following the 1960 census, the legislature was in session. It was in session at the time 1960 census was prepared and it was in session the following year. At each of these calls the governor did mention to the assembly the fact of the census and transmitted to it copies of the document which we have filed as an appendix to the brief, the census tracked, but nothing was done about apportionment, absolutely nothing. Now at this stage, some litigation was instituted by parties other than those now before the Court before the Colorado Supreme Court asking that it take action. Those decisions have no direct relation to the proceeding here, but should historically be mentioned. The Colorado Supreme Court recognized that apportionment was in some what historic case within the state. There was a marked split in the Court on the point. All of it agreed that some of the apportionment was necessary, portion of it did not mention, the majority, did not mention the Fourteenth Amendment at all. It overlooked that point rather pronouncedly and it simply said that it would wait and see what the legislature did. It didn't do anything and then the remainder of the Court in quite vigorous terms denounced the whole situation as a violent departure from the criterion required under the Fourteenth Amendment. Since nothing had been done action was instituted by a group of some 15 or 16 persons, residents of the counties of Denver, Adams Jefferson, and Arapahoe immediately surrounding Denver which are worst discriminated areas though there are others as we point out that are very bad. In the District Court, the Court pursuant to request convolved the statutory Court of three Judges and that Court commenced hearings in the matter. The first of those hearings took place in 1962. At that time the situation was as we described it. The last attempted reapportionment had been in 1953, the last actual one in 1930 and the situation existed in the state of distortion such that the smallest county Huerfano, perhaps appropriately named since it means the orphan, but in this case a well treated orphan, Huerfano with population of 7000 persons had one representative in the House of Representatives and Jefferson County with a 127,000 persons had one representative also. There existed in the Senate a similar kind of situation. The least populous county was represented, had a Senator representing 18000 persons, a few over 18000 and the most populous county for unit of Senator, one representing a 127,000, again in each case better than nine to one discrimination and singularly unfortunate. In that case, the Attorney General appeared to represent the assembly of Colorado and then principle offices of state who were the defendants in an injunctive action, the parties have since been changed slightly by the rules on the substitution because other officers have succeeded but that was taken care of simply by administrative order of Court and is not a problem here. The persons were also allowed to intervene who were at the time sponsoring one of two proposed Constitutional amendments. One of those proposed Constitutional amendments is known as amendment number seven and is constantly referred to in the briefs here under that name because we have no other method in Colorado of naming them, they are just the numberings or ballot positions in a particular election, but it's the only reference that exists whereby it can be referred to. There was another measure, amendment number eight proposing a somewhat different mode of reapportionment. It should be mentioned here that in the Colorado scheme of things on Constitution they referred matters or other referred matters one measure does not run against another measure. Everyone votes on each measure and each measure must be enacted and become a possible Constitution if it receives the majority of the votes cast upon that measure. So that if there would be two confliction measures, there is question of considerable intricacy as to what would happen but fortunately that did not happen. It only became a conjecture of question. At any rate the interventions were allowed on behalf of Mr. Johnson and others who were sponsors of the measure amendment number seven and they participated throughout the trials in the matter. At the end of the initial hearings the statutory court took the matter under advisement and it rendered a per curiam opinion which we have referred to as the memorandum opinion which is reprinted I believe at the end of the jurisdictional statement in its entirety and which appears in 208 Federal supplement, they referred to in the briefs. In that opinion the Court held that the Colorado apportionment was completely unconstitutional as it existed that there was no rational basis for it and that the testimony which included the testimony of all of the proponents of amendment number seven did not constitute a basis upon which the existing apportionment could be upheld. The Court rendered its opinion, however, as I recall it made later part of August of the year and it pointed out with several problems existed. First there was an impending election; second there was extremely little time before that election, and third, it did not then know what the result of the election might be. So though it declared the scheme as it existed to be unconstitutional it stated that it would abide the result of the election then hold further conferences and hold further hearings dependent on what might have occurred. What did occur was that the measure denominated number seven was adopted. Now, that is set out also fully textually in the introductory portion of the brief particularly on page seven and following. It amends in their entirety Sections 45, 46, and 47 of the Article 5 of the Constitution, the sections I had referred to before is having existed from 1876 onward. It amends them in several particulars. The House of Representatives, as it had existed last before amendment consisted of 65 members. The Senate consisted of 35 members. It was provided that these members were to be elected from districts which might be altered from time to time as public convenience might require, but that they must be composed of four counties adjacent physically and that no county might be divided in the creation of senatorial districts or house, there could be a house district, no they couldn't pardon they couldn't be divided at all. Now this resulted in somewhat an inconvenience which has nothing much to do with the matter before the Court. In the election from a district such as the city and county of Denver in which there are 17 representatives and the 17 representatives must be elected at large because under the old Constitution that could not be representative districts within the county, so persons have to bear in mind in vote among 34 candidates and this is something of a feat of memory if nothing else, this was altered by the new amendment. The new amendment added, essentially did this; it left the house at 65 members. It provided that the 65 members the House of Representatives must be apportioned as nearly on the basis of population as maybe that is from district is nearly equal in population as maybe. There is no objection obviously Constitutionally capable of being raised to such a situation possibly there was none under the old formulae expect the failure to apportion it, it was not he Constitution that was defective but the practice of not putting it into operation. Under the old system we used a weighted ratio basis in which we gave 19,000 persons for the first senator and a representative and 8,000 persons for the first senator and then it took a fraction up to 48,000 to get another representative and a monumental fraction to get another senator and so forth. The whole idea being that as the represented area grew larger the possibility which having representation grew smaller, that being the entire purpose well carried out for many years of the system and it resulted in a rural based legislature entirely. The new system requires that the house be on a basis of single member districts as nearly equal in population as maybe and it prescribes a method of contiguity of districting, and it is not involved here. The Senate is quite another problem. The Senate provides that there be an increase in the number of senators from 35 to 39 for additional ones. One of these additional senators is given to the county of Boulder, one is given to the county of Adams, one to Jefferson and one to Arapahoe. The counties of Boulder, Adams, Jefferson and Arapahoe are in the near vicinity of Denver. Adams, Jefferson, and Arapahoe county form a doughnut as I believe the Solicitor produced a map, shortly before the hearing and I take it, it has been distributed to the Court, it's a very good map and it is perhaps futile to observe some of these things, one tends to assume a greater knowledge of Colorado geography and non-Coloradoans for various reasons and it perhaps is easier to visualize from the map. But at any rate Adams, Jefferson and Arapahoe are in a doughnut immediately around Denver and Boulder is a county slightly to the north of these, but for all practical purposes because of the highway linkage and the State University situation and the population growth trend it's in the immediate Denver metropolitan area and is so considered in census track designations at the present time.
Arthur J. Goldberg: (Inaudible)
George Louis Creamer: Yes, they are really sort of schizophrenic in character. About four-and-a-half to five miles in depth of them is typical suburbia, heavily populated and for all purposes indistinguishable from Denver except that an artificial boundary line exists somewhere. Then the balance of them become very large territorial areas which are agrarian in the case of Adams and Arapahoe and which are mountainous in the case of Jefferson, because Jefferson begins to move over into the mountain ranges themselves. The population is explosive in those areas. It should be borne in mind because it's the basic statistical problem here, that Colorado in the decennium 1950 to 1960 increased 33 and a fraction percent in total population, but while it increased 33 and a fraction percent in population, it's rural areas decreased actually by 6% in gross population, it's urban areas increased by 55%. Now not only did it's urban areas increased by 55%, but the increase was not in the city and county of Denver, the great urban area which increased only 18%, but was primarily in Adams, Jefferson and Arapahoe counties. Adams has the curious distinction of being next to Tokyo the most rapidly growing area in the world. It increased 199% in the decennium in population and Arapahoe 120 -- no 117% and Jefferson 127%. So these are very rapidly growing areas indeed. They have now approximated 350,000 to 360,000 persons in the three counties which is very nearly the population of big city in county of Denver itself. Boulder is growing quite rapidly as well, but not nearly at the same rate the others are. There are two other urban areas in the state. One of them is the area surrounding the city of Colorado Springs in El Paso County to the south, and the other south of that the City of Pueblo which is growing less rapidly but is a major urban area. As will be noted this pattern of population follows in a line from Boulder on the north to Pueblo on the south and it follows almost directly along the corridor of the mountains along the east footings of the mountains in a very long narrow strip. Now what has happened in the decennium is typical of what has happened in the century within the state. The population of the state initially was primarily centered at the confluence of the passing Cherry Creek which is Denver and was one of the gold sites and it developed into a large city rather initially, but then the prime populations were centered in the mountain gold caps, places like George Town, which I suppose nobody has ever heard who doesn't come from Colorado, once had 18,000 people and it's now got population of 600 in an assortment of rather nice summer houses. Central City of which every has heard because of an opera had the opera because it had something like 15,000 exceedingly affluent minors and it now has a population that's 300. The county of Las Animas once had a flourishing population because coal was mined there in great quantity and I suppose the coal still obtains in great quantity, but the population doesn't, because nobody mines it anymore and the population has gone away and continues to go away. The situation is very much like that which typifies the United States generally from the period after World War I to the present time, in that population has tended to migrate into a series of metropolitan centers maybe 30 in number and the statisticians state that 70% or 90% of all American population will be in those 30 centers by 1980, a good part of it is now. The result is that almost two-thirds of the populations of the state live in the three urban areas and one-third lives in all of the rest of the enormous expanse of the state. Now getting back to the Senate and trying to relate this matter in some logical sense to it, the Senate as I say was by the amendment frozen in exactly the manner in which the Senate had been districted under the statutes declared invalid by the Court, prior to the amendment except that four senators were added, one being given to Boulder county, one to Adams, one to Jefferson, and one to Arapahoe and except that a tiny county called Elbert which consists of a number of cattle ranches and no habited places at all really, except one with 250 people in it, was the next to a different district for purposes of balance, the Elbert change does not statistically make any difference and it doesn't in any governmental sense, it was a convenience for which some reason might be perhaps announced. The result -- oh yes then the amendment further provides that these districts and it incorporates the unconstitutional statute, I use the word unconstitutional because the Court said it was unconstitutional, it incorporates it by reference, by specific terms in haec verba and then it says that this statue may not be changed by any general assembly at any time in the future. It provides that so far as the Senate districts adopted from the old statute are concerned these are fixed, but so far as multi members Senate districts, the multi member Senate districts which will now be Denver, Adams, Jefferson, Arapahoe, Boulder, El Paso, and Pueblo counties, these districts must be redistricted each ten years on the basis of population. It is difficult to understand why the bifurcation in the Senate areas, but it does provide so. If it's a multimember district it must be redistricted, but otherwise it may not be changed and so if population continues to go away, it goes but the senator remains. If population is crescent it increases but the Senate remains. Now this was not a matter idly entered into, it was entered into on the basis of a measure presented under the referendum provisions of the Colorado Constitution and very carefully calculated and very elaborately sold to the electorate and successfully sold to the electorate. There is no question about that. The electorate voted for the measure more often than it does for the opposing measure or didn't vote at all. It's hard, as I say to analyze these things absolutely because of the fact that you may not vote on measure or vote on one you may vote on both of them, do as you please. They're all independently submitted, but if these did get substantial popular back, it did so for a variety of reasons I would suppose. I don't know that's it fruitful to try to go into them as a matter of political exegesis among other things the notion of not having single member districts has always distressed people because it's very hard to sort out 34 candidates in an election. This has nothing to do with the Constitution problem we have before us, but it was no doubt an appealing factor to the electorate. Many other factors might have entered into the problem but the problem is we have the Senate as it is. Now the question is whether or not the Colorado Senate as it exists intentionally and permanently divorced from population as a criteria having a history in which population has been really the only basic criteria is rational. And if rational and not invidiously discriminatory whether it is within the tale of the Fourteenth Amendment or not? We have submitted that it is not because of several very clear facts. First all that it did was embody, as a Constitutional provision, a statute which was a declared by the courts to be invidious and which has no change except the (Inaudible) on it of four additional members. Now even the four additional members don't make any particular sense if I may refer to the Solicitor general's map without the impropriety of invasion of authorship several things do appear rather clearly on it. Boulder County which is marked on the map as having 74,254 persons, it gets two senators. This reduces the portion to 37,000 to 127. Districts 11 and 12, El Paso County, 71,871; it's stays at two senators that is though it has twice as much claim initially to another senator as Boulder had, it doesn't get anything but it stays in the same position it was with no relief of any kind granted to it. Pueblo remains in a similarly awkward position. It had two senators this raised it to 59,000 per senator but it gets no relief and Boulder is given an extra senator. Adams, Jefferson and Arapahoe really aren't helped terribly much because as we have indicated in Appendix C to the briefs filed they come closer to requiring three senators apiece than two, they're given two but they -- even given the two they come out with 60,000, 56,000 and 63,000 persons per senator represented as compared with something like Las Animas which has 19,983 persons represented by a senator. The same distortion was just popped out but the distortion now is said to become a constitutional rather than the statutory provision, and somehow this mal-assortment of four members is supposed to have satisfied matters. Now there are curious justifications given for it. The record, seeking to justify it, has attained a Greek chorus that runs through it. The Greek chorus is composed of the words topography, geography and history rather (Inaudible). It doesn't vary at all. Only that when you examine the geography, the topography and the history as enunciated by the witnesses, it is very hard to ascertain what precisely they meant or how you equate these things with the actuality of the distribution. The history merely states that there used to be people in the mountain mining counties and when there were people they were represented and that now historically the areas should be represented. I don't mean to be flippant in any sense, but this is kind of history that is precisely parallel to the Russian borough system which was advocated as history in England in the 1830s. It was advocated that Old Sarum should continue to have three members of parliament because it had once been a seaport in the Cathedral City though it had been reduced to three persons. And in the same way you can argue that Gilpin County should continue to be represented because it once had some quite colorful people and a great deal of silver and gold and still possesses an Opera House but it has 600 residents and 300 of them live in one city and it has nothing else. Once population has gone away there is, we submit, nothing left to represent; a representative system, it does not represent mountains or plains, it doesn't represent water, it doesn't represent cattle, it doesn't represent sheep as opposed to them and that is in the record too that it should, it represents only whoever lives in the area and if no one does, then we submit that the area cannot be represented any longer. We have some startlingly testimony in this record. A portion of it, the testimony of Dean Rogers which is contained in an exhibit appended to the appellee's brief, it is a large part of the record, the Court dispensed with the printing of the record but the appellees did print the substantial portion as their exhibit and this appears at Page 81. Dean Rogers was a principal, historical expert for the state and one of the questions asked to him was, at the bottom of 80, “Yes now as I understand it, one of your statements in examination by counsel was it is a belief with persons advocating population on the Pennsylvania basis as I understand it, that heavily populated areas are dangerous if given equal representation. May I ask to whom they're dangerous?” “Dangerous to the welfare of the state,” and editor Root who is the most famous and best knows spokesman of this point of view, setting conferences for the New York Constitution in the 1890s, I think 1894 that the heavily populated area should not be represented as generously as the rural areas because the cities from their very effective population could organize in a way in which they had much greater strength. They were subject to political machines, subject to the activities of Chambers of Commerce and various other organizations, elements which were not applicable to rural areas and he therefore carried successfully an amendment to the proposed Constitution of New York which limited representation of the big cities. “Dean Rogers do I understand if -- that there is not in your opinion a possibility of successful rural political organization in a state such as Colorado?” “Well, I hardly know how to answer the most striking organization of Colorado which is apparent the political organization which is influenced the state that surrounded Denver and the like.” And then finally just the – a categorical statement that urban populations are dangerous, evil in the much greater sense of the word I take it, and they should not be represented. Well then of course the polity is in an extraordinary state of danger because 90% of the population is urban and this is not we submit a rational thesis and being an irrational thesis, we suggest that it is perhaps not within the purview of the Fourteenth Amendment. Now we get into another problem it is alleged that Colorado and the reply briefs make much of this to the Solicitor General's brief that Colorado is a state with great geographical differential and in which communications are exceedingly difficult. I do not mean to be pejorative, but this is in a sense nonsensical. In December of this year, if I may use a personal illustration I was required to try a case in Grand Junction which is directly over the mountains from Denver in a straight line during the worst period of the year. I left after my breakfast by aero plane, I arrived in Grand Junction in time for court, I tried the case in Grand Junction returned by plane and had my dinner in Denver. Now this traverses the whole of the dangerous Western slope area, the week following I was required to be in Washington, in the Department of Agriculture. It took me, it being admittedly an unusual week, a larger amount of time to traverse the area from Friendship Airport into Washington than it had taken to traverse the area across the (Inaudible) of the Rockies from Denver to Grand Junction, and it was somewhat a more tiring trip.[Laughter] The point is that I'm afraid the isolation of the state falls now into the area of mythology. We read in the newspapers that Aspen, a city who's character would hardly be determinable from the briefs in which it is described as having television only from Kansas I believe and able to receive radio only from Glenwood Springs and perhaps mail only by carrier pigeon or husky in the bad part of the year, but this is not very recognizable when we read in our papers that these three members of the cabinet spend weekends skiing there and seem to be able to attend their duties the following Monday morning with no difficulty at all. They usually arrive by air and they land, skiing is a major occupation in the state and out of Denver every weekend into the far fastness of each of the so called remote senatorial districts at least 80,000 people make their way usually on Friday evening and get back usually on Sunday night with almost nothing of incident to report except whatever might transpire on the slopes and I suppose it's not of representative interest in that regard. The state's geographical bifurcations are not as great as stated and they have no basis. Now the other matters and as the Solicitor has mentioned this with much more potency I think than we did in our briefs, the other matters that are mentioned as justifying the differentia which are imposed upon the state representation, are economic matters into their interest is the way the lower court expressed them. It is hypothesized that there are many economic facets to the life of Colorado, this is quite true, it is a curious state in that Denver which overwhelmingly contains its population is a city obviously not supportable by the state itself, but acting as a major commercial distribution center and a major economic function for a great group of western states. The state itself contains a belt of cattle farming, a belt of sheep raising. It has the great plains area which are an ideal wheat region. It has an irrigated crops region, which is of great significance and it is still mineralogically quite important part of the mining scheme. It does have problems resulting from its geography and agriculture connected with water. This is much mentioned in the briefs and somewhat in the opinions. We do unusual things with water. We make it move itself across the mountain range and then we generate some electricity with it and then we move it back under the mountain range, but -- and the result from time to time as the Court no doubt knows, disputes concerning its utilization. But this is also we submit not a basis for representation. Only one Constitution of which I have any recollection in recent years has tried to give a legislative representation to specific economic interests. The Weimar Republic attempted it from 1922 to about 1926 in its upper chamber. It never succeed in computing the formula on which the several interests might be represented and the upper chamber of all the unfortunate things in that unfortunate experiment proved the most disastrous. We cannot have a senator for beef or a senator for sheep or a senator for water or a senator for wheat, barley or sugar beets. That is impossible and frankly it is somewhat (Inaudible) to assume that there is such a thing as a senator from Denver, bad though they are painted who does not have in mind sugar beets, water, wheat, barley, cattle and sheep also, we exist on them. The entire state does and there is no great urban blackness that is trying to trample them out, that would be foolishness. All that one can do in a situation of this sort it must be submitted is to submit that Constitution of it, there is some kind of an ethos which underlies representation. That ethos must be that the representative represents something. If he represents something then it can only be people, because otherwise there is no criterion for representation other than one so loose as to lead to a latitudinarianism of representation that must prove ultimately fatal. If you say that you are giving an area a representative because there are cattle in the area, then as the Solicitor points out this is invidious in itself, the cattle do not have a right to be represented, nor do the people who's wealth is invested in them have any more right of representation than those who are invested in sheep or those who are invested in an oil refinery in an urban area. There is no more predicate for the one than for the other. We therefore have in the state presented perhaps the most straightforward situation of representational difficulty within the state legislative field presented in any of the cases to date before the Court, because we have simply the question “May the electorate itself at whatever instance and for whatever reason change the course of its legislative history and create a Senate admittedly not representative of population and intentionally freezing a scheme which ran counter to a required population representation, appeasing that scheme by the grant of for senators to desperate districts peculiarly and inadequately. It is said that in some manner the sanction of the people grants a peculiar sanction to this matter and that if nothing else, the Court should disregard from point of equity, the problem which is raised in this matter and apply us (Inaudible) doctrine. We submit that this is hardly true.
Arthur J. Goldberg: (Inaudible)
George Louis Creamer: Yes the argument was made of course because it is made in each of the so called local Federal schemes. The argument has a great weakness. First of course it's historical weakness because it has nothing to do with the states. We have discussed it in the brief at some length and we have pointed out particularly that it has nothing to do with Colorado.
Arthur J. Goldberg: (Inaudible)
George Louis Creamer: If you had an upper house which was in some manner selected totally irrespective of population, and if you have a constitutional scheme which pretended to do that, I can at least intellectually think of an argument which might sustain it, but we don't have anything of that kind and never did. Colorado has always had a bicameral legislature. It never had a bicameral legislature, the bicameralism which was based on any different criteria in one house than in the other house. Each was selected on the basis of population and population alone eventually on a weighted aggregate basis, almost if --
Byron R. White: (Inaudible)
George Louis Creamer: I'm sorry Mr. Justice White.
Byron R. White: (Inaudible)
George Louis Creamer: Yes differently arranged in different sections.
Byron R. White: (Inaudible)
George Louis Creamer: Oh no, the interests in a sense are represented. In fact in a sense they are over represented. The Senate has been --
Byron R. White: (Inaudible)
George Louis Creamer: Very little more than that, we ask --
Byron R. White: (Inaudible)
George Louis Creamer: No this --
Byron R. White: (Inaudible)
George Louis Creamer: The same interests I think turn up in the both houses, but perhaps weighted slightly different in the two houses --
Byron R. White: (Inaudible)
George Louis Creamer: You could. That would be quite possible.
Byron R. White: (Inaudible)
George Louis Creamer: I think that, that occurs in any two house system and its of course the only utility in a two house system at all, that you could get different results at different times, but this doesn't result from the fact that the people come from different places because they don't come from enough difference to do that. It comes from the fact of the multiple considerations, the double consideration of measures and a double set of procedures and scrutiny and any two houses as any court and a reviewing court will perhaps produce two different results equally dispassionately and candidly viewing the same matter. I think by bicameralism as by --
Byron R. White: (Inaudible)
George Louis Creamer: Yes, both houses were like the Colorado Senate.
Byron R. White: (Inaudible)
George Louis Creamer: The Colorado Senate doesn't represent people.
Byron R. White: (Inaudible)
George Louis Creamer: No, the Colorado --
Byron R. White: (Inaudible)
George Louis Creamer: The Colorado Senate historically has been predicated on the same weighted aggregate formula that now exists or that up to 1962 existed. The Colorado Senate now doesn't represent anything. It represents and will progressively represent whatever happened to exist in the year it was frozen 1962 or the year of the formulas were established 1933. It won't represent anything else because it took the willy-nilly formula completely unconstitutional in itself. It added four members to it and it said that this may not be changed forever. That effectively is what I would assume that it was purposed to do and in its essence accomplished.
Byron R. White: (Inaudible)
George Louis Creamer: I think if I may phrase it --
Byron R. White: (Inaudible)
George Louis Creamer: I think there is perhaps reason in the sense of motive Mr. Justice White but being charitable I would rather not attribute those specifics motivations, and the Solicitor General I think has analyzed as one analyzing the surface may do very well indeed the effects of the situation. I do not quarrel with the Solicitor General basically, except that I should state that much more was involved in the Solicitor General's phrase a reapportionment which preserved each Senate seat that then existed, than might otherwise be stated. The matter was a matter in a broad sense presented as well as a political matter could be presented, practically every kind of coating that makes delicious to an electorate I think capable of being swallowed, was put around a dosage which isn't exactly swallowable in this and the outside taste was almost as nice as the cherry and a cough syrup to a child. The result isn't very good. That's the only way I can state it without being more blunt than I think manners permit. The problem that exists then is I think well summarized by the Solicitor General when he shows in his blue line, red line differentiation on the map. The fact that even granting the criteria that exists the whole situation could be very much be iterated by taking only three of the districts and combining them with the joining districts and reaching a much more rational and more sensible basis aside from what could be done by proper basic districting. I note that my time is almost expired and I had asked and Mr. Ginsberg too that I leave him some little time for rebuttal, I hope that this has not been too confusing and I would ask the Court's permission unless there are further questions to cease at this time and reserve the balance.
Earl Warren: Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice may it please the Court. In the view of the government, this is a case in which the issues are very closely balanced and difficult in the sense of being sure about what is the just result. On balance, the United States joins the appellants in urging reversal. Although the grounds we take seem to me to be considerably narrower than the appellants and upon one issue, our agreement with them is at least qualified. As we see it, there are two questions here. On the merits the question is whether the Colorado apportionment filed in the Senate by taking the legislature as a whole violates the equal protection clause of the Fourteenth Amendment. We think there is also a question whether the bill should be dismissed for want of equity without deciding the merits, a question which was not in any of the previous cases that were argued during this term, with respect to state legislative apportionment and which is here because of the circumstances under which the present apportionment became law in Colorado. It was adopted not only by a majority vote of people of Colorado in 1962 after virtually a decade of discussion, referenda consideration by the legislature and other official bodies, but it was adopted by a majority vote in each and every county. In addition, the initiative and referendum are available and by custom apparently more available than in some places to change it and we think that this does bear on the question of whether the plaintiffs are entitled to equitable relief. Departing from what would be the customary practice, I would like the Court's indulgence to discuss the merits first and to discuss the question of equitable digression second. I do think also it's unusual that it'll make argument a little bit clearer if I may. On the merits as we see it, the issue can be narrowed very rapidly. We adhere here to the principles advocated in the previous cases in our briefs in the previous cases, including our arguendo assumption that the equal protection clause does not always require per capita equality, but that there maybe some factors that will justify departure from that. The starting point therefore in our analysis in this case as in the others, is that is per capita representation measured by that test that the plaintiffs have made out a prima facie case of a denial of equal protection. Second we note that this is not a case in which the pattern can be said to be an obvious crazy quotes such as was involved in Baker and Carr or the Maryland, Delaware and Alabama cases. We think it does have a conceivable reason behind it. Nor can it be said we think that the criteria upon which this apportionment is based are contrary to any express Constitutional limitations or are invidious in the sense that race or religion or some consideration of that kind is invidious. Some of the considerations advanced by the witnesses and taken into account we think by the District Court and apparently referred to in the briefs strike us as irrelevant and impermissible in the sense that we've used that term, but there are other permissible factors also cited which we think at least furnish an intelligible basis that are not irrelevant as we have used the term and this therefore takes the case out of our third rule as we have stated. Thus in our view the case comes down to the question, a question of degree whether the variations in per capita representation are so severe, so great, as in relation to the permissible justifications alleged, as that they can be called arbitrary and capricious. Now I think it is fairly possible to narrow the argument down just a little bit further. The Colorado Constitution under this amendment calls for apportionment of the house in preparation to population and the legislature passed the bill which works out so that it takes and to get a numerical majority of the house, it takes districts containing 45% of the population, which I think we would all have to agree is pretty good, that they have -- it's conceded conform to the constitutional requirement. I have heard it suggested that whenever one house of the legislature is apportioned in proportion to the population that a state may do as it wishes with the other house. No such claim is made by the appellees as I understand their argument, although I suppose they would be glad to win on that ground, but they don't urge it. And it seems to me that they are quite right. The so called federal analogy as we have suggested before, is inappropriate for several reasons. In the first place history is entirely different and I needn't elaborate that part. In the second place of course under the Colorado apportionment there is no representation of the counties as such. There are some counties that have more than one senator, there are some senatorial districts which are made up of more than one county, and I might suggest also in view of a question for Mr. Justice Goldberg earlier, that I think there is as a practical matter another marked difference between the situation of state and the situation of the Federal Government. The states by and large are large enough so that they contain urban and rural interest, take Colorado as an example, Denver and the rest of the state and this is pretty generally true as you go over the country, so that the Senate is perhaps indeed are strongly representative of the urban interest, whereas you come to break down to the size of senatorial districts in a state like Colorado. And you get a large number coming from areas that are sheep raising, cattle or something like that and you get a over representation by the per capita standard I think really of territory and not of people at all and I think that a political scientists would note this as another marked difference in addition to the ones I have mentioned. Thus narrowing the question of why we agree that the per capita equality in the house tempers the inequality in the Senate, we think the question remains whether the overall inequality in representation in the legislature is so out of proportion to the justifications as to be arbitrary and capricious. I will start there in the morning.